RESOLUCIÓN.
Pob cuanto, la parte apelante ba presentado una moción' alegando que el secretario de la corte sentenciadora ba dejado de transcribir en la transcripción de autos de este caso, los autos de una causa criminal que presentó como prueba en el acto del juicio, y pide que por este tribunal se ordene al Se-cretario de la corte inferior que remita los autos originales de dicha causa para formar parte de la transcripción de autos de esta apelación.
Por cuanto, existe una exposición del caso aprobada por el juez sentenciador, en donde la única constancia que existe acerca de la presentación como prueba de los autos referi-dos, es la siguiente: “La defensa presenta como prueba el caso de El Pueblo de Puerto Rico, contra Tomás Ortíz, .visto en juicio del día 22 de octubre de 1914. La corte lo admite. ’ ’
Por cuanto, la única forma de traer a este tribunal la prueba documental presentada en el juicio, como son los autos originales que el acusado presentó como prueba en este caso, es transcribiendo en la exposición del caso dichos autos ori-*537gánales o la parte de ellos que sea necesaria para las preten-siones de la parte.
Pob cuanto, de acuerdo con la jurisprudencia sentada por este tribunal en el caso de El Pueblo v. Sierra, 17 D. P. R., 634, la regla 55 del reglamento de este tribunal no es apli-cable a un caso de la naturaleza del presente, ni puede el Tribunal Supremo modificar la exposición del caso incorporada en la transcripción de autos, que a eso equivale la moción de la parte acusada, sin la intervención y aprobación del juez sentenciador que aprobó dicha exposición del caso.
Pos, tanto, vista la jurisprudencia y los preceptos legales citados anteriormente y las regias 40 y 40A del Begiamento de este tribunal, y el artículo 356 del Código de Enjuicia-miento Criminal enmendado por Ley de marzo 7, 1908, pág. 56, se declara sin lugar la moción de la parte apelante.

Denegada la moción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro, Aldrey y Hutchison.